DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/24/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brooke W. Quist Reg. No. 45,030 on 7/08/2022.

The application has been amended as follows: 

1. (Currently amended) An antenna assembly comprising: a substrate; a first antenna having: a first section extending vertically from a surface of the substrate; a second section extending from the first section in parallel with the first section, the lower edge of the second section separated from the substrate by a first distance, the upper edge of the second section aligned with the upper edge of the first section; and a third section extending from the second section in parallel with the second section, the lower edge of the third section positioned separated from the substrate by a second distance, the second distance being shorter than the first distance, the upper edge of the third section aligned the upper edge of the second section; and a fourth section extending from the third section in parallel with the third section, the fourth section being spaced apart from the substrate at a third distance that is equal to or greater than the second distance; and a second antenna spaced apart from the first antenna, the second antenna having: a fifth section extending vertically from the surface of the substrate; a sixth section extending from the fifth section in parallel with the fifth section, the lower edge of the sixth section separated from the substrate by a fourth distance, the upper edge of the sixth section aligned with the upper edge of the fifth section; and a seventh section extending from the sixth section in parallel with the sixth section, the lower edge of the seventh section positioned separated from the substrate by a fifth distance, the fifth distance being shorter than the fourth distance, the upper edge of the seventh section aligned the upper edge of the sixth section, wherein the first antenna has an orientation that is different than an orientation of the second antenna, and an eighth section extending from the seventh section in parallel with the seventh section, the eighth section being spaced apart from the substrate at a sixth distance that is equal to or greater than the fifth distance.

Allowable Subject Matter

Claims 1-3, 5-7, 9, and 11-13 allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, patentability exists, at least in part, with the claimed features of fourth section extending from the third section in parallel with the third section, the fourth section being spaced apart from the substrate at a third distance that is equal to or greater than the second distance; and an eighth section extending from the seventh section in parallel with the seventh section, the eighth section being spaced apart from the substrate at a sixth distance that is equal to or greater than the fifth distance.
	Kenkel and Liu are cited as teaching some elements of the claimed invention including a first antenna with a first section extending vertically from a surface of the substrate and a second section extending from the first section in parallel with the first, a second antenna spaced apart from the first antenna, the second antenna having a fifth section extending vertically from the surface of the substrate, and a sixth section extending from the fifth section in parallel with the fifth section.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Regarding independent claim 12, patentability exists, at least in part, with the claimed features of wherein the first antenna is arranged having each of its sections extending perpendicular to each section of the second antenna.
 	Kenkel and Liu are cited as teaching some elements of the claimed invention including a substrate; a first antenna having: a first section extending vertically from a surface of the substrate; a second section extending from the first section in parallel with the first section, the lower edge of the second section separated from the substrate by a first distance, the upper edge of the second section aligned with the upper edge of the first section; and a second antenna spaced apart from the first antenna, the second antenna having: a fifth section extending vertically from the surface of the substrate; a sixth section extending from the fifth section in parallel with the fifth section, the lower edge of the sixth section separated from the substrate by a fourth distance, the upper edge of the sixth section aligned with the upper edge of the fifth section; and a seventh section extending from the sixth section in parallel with the sixth section, the lower edge of the seventh section positioned separated from the substrate by a fifth distance.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Regarding independent claim 13, patentability exists, at least in part, with the claimed features of wherein the second antenna extends in a line that points to and aligns with the first section of the first antenna. 
 	Kenkel and Liu are cited as teaching some elements of the claimed invention including a substrate; a first antenna having: a first section extending vertically from a surface of the substrate; a second section extending from the first section in parallel with the first section, the lower edge of the second section separated from the substrate by a first distance, the upper edge of the second section aligned with the upper edge of the first section; and a second antenna spaced apart from the first antenna, the second antenna having: a fifth section extending vertically from the surface of the substrate; a sixth section extending from the fifth section in parallel with the fifth section, the lower edge of the sixth section separated from the substrate by a fourth distance, the upper edge of the sixth section aligned with the upper edge of the fifth section; and a seventh section extending from the sixth section in parallel with the sixth section, the lower edge of the seventh section positioned separated from the substrate by a fifth distance.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Conclusion                                                                                                                                                                       
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E LOTTER whose telephone number is (571)270-7422. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID E. LOTTER
Primary Examiner
Art Unit 2845



/DAVID E LOTTER/Primary Examiner, Art Unit 2845